June 19, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                             LOUIS COGNATA, Appellant

NO. 14-06-00976-CV                           V.

                      DOWN HOLE INJECTION, INC., Appellee
                       ________________________________

      This cause, an appeal in favor of appellee, Down Hole Injection, Inc., signed,
October 2, 2006, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

        We order appellant, Louis Cognata, jointly and severally, to pay all costs incurred
in this appeal. We further order this decision certified below for observance.